BURGESS, J.
At the January term, 1906, of the Jasper County Circuit Court the defendant was convicted of murder in the second degree, and his punishment fixed at fifty-five years in the penitentiary, under an information filed by the prosecuting attorney of said county charging him with murder in the first degree, in having shot to death with a pistol, at said' county, on the 31st day of December, 1904, one Claud Brice. After filing motions for a new trial in arrest of judgment, which were overruled, defendant appealed.
Defendant is not represented in this court, nor was there a bill of exceptions filed in the cause, so that there is nothing before this court for review except the record proper.
The information is in due form, and the record in all respects free from error.
The judgment is affirmed.
All concur.